Citation Nr: 1741813	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  16-21 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than August 24, 2010 for the grant of service connection for major depression and anxiety disorder.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to an initial rating higher than 50 percent for major depression and anxiety disorder.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law



ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to May 1970.  He received the Combat Infantryman's Badge.

These matters come before the Board of Veterans' Appeals (Board) from November 2013 and November 2015 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In the November 2013 decision, the RO denied service connection for bilateral knee damage.  In the November 2015 decision, a Decision Review Officer (DRO) granted service connection for major depression and anxiety disorder and assigned an initial 50 percent disability rating, from August 24, 2010.

In May 2017, the Board remanded the issue of entitlement to service connection for a bilateral knee disability for further development.

As regards current characterization of the appeal, the evidence reflects that the Veteran has been retired during the claim period, there is evidence that he would be unable to secure and follow substantially gainful employment due to his service-connected disabilities, and his former representative contended in a March 2014 statement that the Veteran's service-connected psychiatric disability would "prevent [him] from maintaining substantial, gainful activity."  Entitlement to a TDIU may be an element of an appeal for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  Given the evidence of a current disability, the Veteran's claim for the highest rating possible, and the evidence of unemployability, the issue of entitlement to a TDIU is properly before the Board under Roberson and Rice and the Board has expanded the appeal (as reflected on the title page) to include this issue.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A formal claim of service connection for a psychiatric disability was received on August 24, 2010 and there is no evidence of any unadjudicated formal or informal claim of service connection for a psychiatric disability prior to that date.

2.  Since August 24, 2010, the evidence is at least evenly balanced as to whether the Veteran's major depression and anxiety disorder has been manifested by occupational and social impairment with deficiencies in most areas, such as work, judgement, thinking, and mood; symptoms have not more nearly approximated both total social and occupational impairment.

3.  The Veteran is service-connected for the following disabilities: major depression and anxiety disorder, now rated 70 percent disabling; residuals of a gunshot wound to the left shoulder, back, and chest area, rated 30 percent disabling; tension headaches, rated 30 percent disabling; osteoarthritis of the left shoulder glenohumeral and acromioclavicular joints, rated 20 percent disabling; winging of the left scapula, rated 10 percent disabling; a history of a left ring finger fracture, rated noncompensable; a left anterior chest wall scar, rated noncompensable; and a left posterior arm scar, rated noncompensable.  His combined disability rating is now 90 percent.
4.  The Veteran's service-connected disabilities, alone, preclude all substantially gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 24, 2010 for the grant of service connection for major depression and anxiety disorder are not met.  38 U.S.C.A. §§ 5110 (a) (West 2014); 38 C.F.R. §§ 3.155 (in effect prior to March 24, 2015), 3.400 (2016).

2.  The criteria for an initial 70 percent rating, but no higher, since August 24, 2010 for major depression and anxiety disorder, are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9400 (2016).

3.  The criteria for a TDIU due to service-connected disabilities are met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

As the Board is granting the claim for a TDIU, the claim is substantiated and there are no further VCAA duties as to this issue.  Wensch v. Principi, 15 Vet App 362, 367-68   (2001); see also 38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

With respect to the appeal for an earlier effective date for the grant of service connection and for a higher initial rating for major depression and anxiety disorder, this appeal arises from the Veteran's disagreement with the effective date and initial rating assigned after the grant of service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date and initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
 § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).

VA has obtained the Veteran's service treatment records, all pertinent service personnel records, and all of the available relevant post-service VA treatment records and private medical records.  In addition, the Veteran was afforded VA examinations to assess the severity of his service-connected psychiatric disability.  

As explained in the remand which follows the decision below, there are additional treatment records that have not yet been associated with the claims file. Nevertheless, there is no indication that these treatment records are pertinent to the appeal for a higher initial rating for the service-connected psychiatric disability.  Moreover, any additional treatment records would not be relevant to the effective date issue on appeal because the assignment of an effective date turns on when the Veteran filed a claim for benefits.  There is no indication or allegation that any information contained in any treatment records could show that the Veteran filed an earlier claim for benefits with VA.  In this regard, treatment records cannot constitute an original claim of service connection.  See MacPhee v. Nicholson, 459 F.3d 1323, 1327-28 (Fed. Cir. 2006).  Thus, the Board finds that no further development on the matters decided herein, prior to appellate consideration, is required.

Neither the Veteran nor his attorney has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Analysis

A. Earlier Effective Date

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.

VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims filed on or after March 24, 2015.  As the Veteran's claim of service connection for a psychiatric disability was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Under the former legal authority, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (a) (in effect prior to March 24, 2015).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

In the present case, the current effective date for the grant of service connection for major depression and anxiety disorder is August 24, 2010, the date that the Veteran's claim of service connection for a psychiatric disability was received. There is no evidence that the Veteran submitted any formal or informal claim of service connection for a psychiatric disability at any time prior to August 24, 2010. The Board acknowledges that medical records dated prior to the Veteran's August 2010 claim indicate that he was treated for psychiatric problems.  However, treatment records cannot constitute an original claim of service connection. MacPhee, 459 F.3d at 1327-28.

Neither the Veteran nor his attorney have advanced any specific arguments as to why an earlier effective date is warranted for the grant of service connection for major depression and anxiety disorder.  As there is no evidence of any unadjudicated formal or informal claim of service connection for a psychiatric disability prior to August 24, 2010, there is no reasonable doubt to be resolved in the Veteran's favor on this point.  The Board has no authority to create exceptions, or to overturn or to disregard the very specific limitations on the assignment of effective dates.  38 U.S.C.A. § 7104 (a) (West 2014); see Harvey v. Brown, 6 Vet. App. 416, 423 (1994) (payments of money from the Federal Treasury are limited to those authorized by statute).  Consequently, an effective date earlier than August 24, 2010 is not warranted for the grant of service connection for major depression and anxiety disorder and the appeal must be denied.

B. Higher Initial Rating

Disability ratings are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial rating is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be "staged."  Fenderson, 12 Vet. App. at 125-126.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a).  When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  See 38 C.F.R. §§ 4.125, 4.130.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's major depression and anxiety disorder are rated under 38 C.F.R. § 4.130, DC 9400 as generalized anxiety disorder.  This disability is rated according to the General Rating Formula for Mental Disorders (General Rating Formula).

Under the General Rating Formula, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9400.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). 

The Board has considered the Global Assessment of Functioning (GAF) scores assigned during the claim period.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 
 
GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Also, GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.   

However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

The Board notes, parenthetically, that VA updated its regulations to incorporate, in lieu of the DSM-IV, references to the Fifth Edition of the DSM (DSM-5) which, among other things, eliminates GAF scores.  These changes apply to claims that were certified for appeal to the Board on or after August 4, 2014.  See 80 Fed. Reg. 14,308 (March 19, 2015) (Applicability Date).  In this case, the DSM-5 is applicable.  See May 2017 "Certification of Appeal" form (VA Form 8).

In the present case, VA treatment records dated from October 2010 to March 2011 reflect that the Veteran reported that he experienced anxiety, depression, impaired concentration, irritability, and low energy and motivation.  He did not take any psychiatric medications.  He lived with his wife of 27 years, did not have any marital problems, and was able to independently perform activities of daily living.

Examinations revealed that the Veteran's personal hygiene was good, that he was fully alert and oriented, that his concentration was intact, that his affect was appropriate, that his appetite and sleep were good, and that his thought content was normal.  Also, he was in touch with reality, he did not experience any suicidal or homicidal ideation or any hallucinations/delusions, and his potential for violence was minimal.  His mood was occasionally anxious/euthymic, his impulse control was only fair, his speech was occasionally circumstantial, his psychomotor activity was occasionally restless, and his insight and judgement were occasionally only fair.  The Veteran was diagnosed as having substance induced mood disorder and GAF scores of 55 were assigned, indicative of moderate impairment.

The Veteran reported during an August 2011 VA psychiatric examination that every mistake and failure in his life "play[ed] over and over again in [his] mind" like a broken record and that he experienced anxiety, depression, guilt, mild memory loss, suspiciousness, and disturbances of motivation and mood.  He did not experience any suicidal/homicidal ideation, he had never been hospitalized for psychiatric treatment, and he was afraid to take any psychotropic medications because he did not want to "lose [his] mind."  He did, however, use marijuana on a regular basis to stabilize his mood and ease his chronic pain.  He lived with his wife of 30 years, but they had significant marital problems due to his wife's drinking and gambling problems.  He felt emotionally close to his wife, but there was a high level of emotional distress related to worry about her problems with alcohol abuse and gambling and the Veteran's anxiety and depression were strongly related to his worry about his wife's problems (in addition to his family's financial distress, his chronic medical problems, and his weight gain).  

The Veteran further reported that he was able to complete activities of daily living congruent with his age cohort and he appeared able to manage his VA benefits with the help of his wife.  He experienced "'extreme' problems with his short-term memory," but this did not significantly interfere with his ability to function.  He was primarily sedentary during the day and experienced chronic sleep impairment and low energy, which he attributed to sleep apnea.  He was retired for approximately 5 years and denied that he had experienced any problems with occupational functioning or problems with supervisors, other employees, or customers.  Also, he had not missed any days of work at any of his prior jobs due to emotional problems.

Psychiatric testing revealed that the Veteran obtained a score of 10/27 on the PHQ-9 test, which appeared valid and was indicative of moderate depressive symptoms.  His mood had generally been "very depressed" during the previous 2 weeks and he attributed this to his wife's alcohol and gambling problems, financial distress, weight gain, and medical problems.  He obtained a score of 12/21 on the generalized anxiety disorder-7 scale and this was indicative of moderate anxiety.  He had experienced nearly daily nervousness and anxiety during the previous 2 years, was not able to stop worrying (primarily about financial and marital problems and regrets in his life), and had trouble relaxing.

Diagnoses of anxiety disorder not otherwise specified (NOS), depressive disorder NOS, and cannabis dependence were provided and a GAF score of 58 was assigned, indicative of moderate impairment.  The psychologist who conducted the August 2011 examination concluded that the level of occupational and social impairment caused by the Veteran's psychiatric disability met the criteria for a 50 percent rating under the General Rating Formula (i.e., occupational and social impairment with reduced reliability and productivity).  Also, it was not possible to differentiate what symptoms were attributable to each diagnosis or what portion of the occupational and social impairment was caused by each diagnosed mental disorder because chronic dependence on cannabis is often associated with symptoms of anxiety and depression.  Thus, the Veteran's symptoms were all likely ("more likely than not") inter-related.  

In November 2013, A.H. Fink, PhD, HSSP reviewed the Veteran's claims file, conducted a mental status examination of the Veteran by telephone, and completed a "Mental Disorders (Other than PTSD and Eating Disorders) Disability Benefits Questionnaire" (VA Form 21-0960P-2).  He reported that the Veteran lived with his wife, managed his basic activities of daily living with difficulty, and experienced a depressed mood, anxiety, suspiciousness, chronic sleep impairment, forgetfulness/impairment of short and long term memory (e.g., retention of only highly learned material, while forgetting to complete tasks), a flattened affect, difficulty in understanding complex commands, impaired judgement, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, an inability to establish and maintain effective relationships, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), low energy and motivation, a limited social life, and loss of interest in activities he once enjoyed (e.g., chess, dominoes, and other board games).  He was not capable of managing his financial affairs because he was very forgetful and relied on his wife for most necessary daily decisions.  He was not receiving any mental health treatment.

The Veteran was diagnosed as having severe and recurrent major depressive disorder, unspecified anxiety disorder, and cannabis use disorder.  Dr. Fink concluded that it was not possible to differentiate what symptoms were attributable to each diagnosis because the symptoms were reflective of the Veteran's underlying condition and were not meaningfully separable.  Also, the level of occupational and social impairment caused by the Veteran's psychiatric disability met the criteria for a 70 percent rating under the General Rating Formula (i.e., occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood) and it was not possible to differentiate what portion of the occupational and social impairment was caused by each diagnosed mental disorder.

Dr. Fink reported on an addendum to the November 2013 VA Form 21-0960P-2 that the Veteran's psychiatric disability was present at its current level of severity ever since he submitted his claim of service connection for a psychiatric disability in August 2010.  As for the impact of his psychiatric disability on any potential employment, he would miss 3 or more days of work per month, would need to leave work early 3 or more days per month, and would not be able to stay focused for at least 7 hours of an 8 hour work day more than 3 days per month.  Also, he would frequently decompensate when subjected to the normal pressures and constructive criticisms of a job.

VA treatment records dated from April 2014 to August 2016 document reports of impaired memory, impaired concentration (partially associated with tinnitus and pain), ruminations over past memories, feelings of self-guilt, low energy, and impaired mood.  The Veteran did not experience any suicidal or homicidal ideation or psychomotor abnormalities.  He was married, had two adult children (one deceased), and had one brother and 3 sisters (one sister was deceased).  He maintained contact with his siblings, had attended a family reunion, and had friends with whom he played cards.  He was able to perform activities of daily living and independently care for himself.

Examinations revealed that the Veteran was appropriately groomed and had good hygiene, that his eye contact was good, that he was pleasant and cooperative, that his speech was appropriate, and that he did not exhibit any psychomotor abnormalities.  His mood was occasionally euthymic/anxious/depressed, his affect was occasionally euthymic/blunted/flat, his insight was occasionally limited/fair, his impulse control was fair, he was forgetful, and his judgment was occasionally impaired/poor.   His thought processes were occasionally notable for circumstantial and tangential responses, but there were no delusions, hallucinations, or suicidal/homicidal ideations, he was fully alert and oriented, and he was in touch with reality.  Neurocognitive testing revealed that his cognitive functioning (including memory) were within expectations and that he did not have any neurocognitive disorder.  Diagnoses of unspecified depressive disorder and unspecified anxiety disorder (rule out social anxiety disorder) were provided and GAF scores of 45 to 55 were assigned, indicative of serious to moderate impairment.

The report of an April 2017 VA psychiatric examination reflects that the Veteran remained married, that he had a "pretty good" relationship with his wife, and that he also had "pretty good" relationships with his children.  He had friends with whom he socialized and he had regularly gotten together with his friends prior to heart surgery in January 2017, but he experienced difficulty walking ever since the surgery and was not as social.  He enjoyed playing pool, dominoes, and poker on the computer.  He was retired, did not participate in any volunteer work, and spent his time watching television and playing games.  His wife took care of all household chores due to the Veteran's heart condition and knee problems.

As for psychiatric symptomatology, the Veteran reported that he continued to constantly think about every mistake in his life and that he experienced continuous depression, anxiety, chronic sleep impairment, lack of interest in activities, low energy, poor concentration, irritability, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances (including work or a worklike setting).  He tried to stay away from other people in order to avoid conflict and felt anxious around people with a higher education.  He experienced memory problems that became worse after cardiac surgery in January 2017 and this impacted his ability to play chess and caused him to forget people's names.  He did not experience any suicidal or homicidal ideation, plan, or intent and was at low risk of harming himself or others.

Examination revealed that the Veteran was casually and appropriately dressed, that his hygiene and grooming were appropriate, that he was pleasant and agreeable, and that he was fully oriented.  His mood was euthymic and his affect varied appropriately depending upon the interview content.  His attention and concentration were good as evidenced by his ability to follow interview questions and provide appropriate answers, his speech was of normal rate and volume, his eye contact was appropriate, his thought content was free of any delusions, and there was no evidence of any thought disorder.  The Veteran exhibited good insight into his symptoms and their impact upon his day to day functioning and his judgment was intact.  Although he reported some memory difficulties, he scored within the normal range of SLUMS testing and it was not clear that he had significant memory impairment.  He appeared to be fully competent to manage his own finances with assistance from his wife.

The psychologist who conducted the April 2017 examination explained that although the Veteran was previously diagnosed as having unspecified anxiety disorder, his anxiety difficulties (i.e., anxiety in certain social situations, avoidance of certain social settings, and ruminating about mistakes in social settings) appeared to meet the criteria for a diagnosis of social anxiety disorder.  This was thought to be a correction of the previously diagnosed unspecified anxiety disorder.  The examiner also explained that the Veteran's social functioning appeared to be impacted by his mental health symptoms in that he avoided interacting with individuals who had a high level of education.  He did, however, have friends and had good relationships with his family.  He had been retired since age 62 so it was difficult to determine how his psychiatric disability would impact him in an occupational setting because there was no recent evidence regarding the impact of his mental health symptoms on occupational functioning.  Nevertheless, the examiner indicated that the Veteran's social anxiety could lead him to avoid interacting with colleagues who have high levels of education and that this could impact his work relationships.  Also, his constant ruminations with concentration difficulties could impact his productivity and reliability in a work setting in that it could be difficult for him to retain focus.

Diagnoses of major depressive disorder, social anxiety disorder, and cannabis use disorder in early remission were provided.  The psychologist who conducted the April 2017 examination indicated that it was possible to differentiate what symptoms were attributable to each diagnosis in that the Veteran's anxiety around people who have a higher education than him was related to his social anxiety disorder.  His depressed mood was part of his major depressive disorder.  Also, his ruminations about past mistakes may have been part of his major depressive disorder, but may have also been related to his social anxiety disorder, particularly in the context of mistakes that he felt he had made in social situations.  It was not clear whether there was an association between these two conditions.  He reported that he had stopped smoking cannabis, so his cannabis use disorder appeared to be in remission.

The April 2017 examiner also explained that the level of occupational and social impairment caused by the Veteran's psychiatric disability met the criteria for a 50 percent rating under the General Rating Formula (i.e., occupational and social impairment with reduced reliability and productivity).  It was not possible to differentiate what portion of the occupational and social impairment was caused by each diagnosed mental disorder because the differential impact of each diagnosis on the Veteran's functioning could not be determined without resorting to mere speculation.  All of the Veteran's symptoms negatively impacted his functioning and it was impossible to pull apart what portions of functional impairment were due to each symptom.

Initially, the Board notes that the Veteran has been diagnosed as having non-service-connected substance induced mood disorder and cannabis use disorder during the claim period.  However, where an examiner is unable to distinguish the symptoms of a service-connected disability from non-service connected manifestations, all the manifestations will be considered part of the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)). 

In this case, the examiner who conducted the August 2011 VA examination and Dr. Fink indicated that it was not possible to differentiate the symptoms attributable to the Veteran's service-connected psychiatric disability and his cannabis use and that it was not possible to differentiate what portion of his occupational and social impairment was caused by each diagnosed disability.  Hence, the Board finds that the symptoms of the Veteran's service-connected major depression and anxiety disorder cannot be clearly distinguished from those of his substance induced mood disorder/cannabis use disorder.  Therefore, the Board will attribute all of the Veteran's psychiatric symptoms to major depression and anxiety disorder for the purposes of assessing the severity of the service-connected psychiatric disability.  Id.

In light of the above evidence (particularly the August 2011 and April 2017 VA examination reports and the November 2013 VA Form 21-0960P-2 and addendum submitted by Dr. Fink), the Board finds that the evidence is at least evenly balanced on the question of whether the Veteran's service-connected psychiatric disability has resulted in deficiencies in most of the areas needed for a 70 percent rating under the General Rating Formula since the effective date of service connection.  Despite the fact that the Veteran was retired during the entire claim period and that he reported that his psychiatric disability did not impair his employment while he was employed, the evidence nonetheless indicates that the symptoms that have been associated with his psychiatric disability during the claim period would result in occupational impairment if he attempted further employment.  For example, Dr. Fink reported that the Veteran would miss 3 or more days of work per month, would need to leave work early 3 or more days per month, would not be able to stay focused for at least 7 hours of an 8 hour work day more than 3 days per month, and would frequently decompensate when subjected to the normal pressures and constructive criticisms of a job due to his psychiatric disability.  Dr. Fink specified that the level of occupational and social impairment caused by the Veteran's psychiatric disability met the criteria for a 70 percent rating under the General Rating Formula and that the Veteran's psychiatric disability was present at that severity since the effective date of service connection.  

Moreover, the examiner who conducted the April 2017 VA examination explained that the Veteran's social anxiety could lead him to avoid interacting with colleagues who have high levels of education and that this could impact his work relationships.  Also, his constant ruminations with concentration difficulties could impact his productivity and reliability in a work setting in that it could be difficult for him to retain focus.  Lastly, the Veteran's symptoms of occasionally impaired judgment, ruminations of past memories/mistakes and associated impaired concentration, occasional circumstantial/tangential thought processes, anxiety, depression, and irritability are reflective of deficiencies in the areas of judgment, thinking, and mood.  

The Board acknowledges that the examiners who conducted the August 2011 and April 2017 VA examinations indicated that the level of occupational and social impairment caused by the Veteran's psychiatric disability met the criteria for a 50 percent rating under the General Rating Formula.  Nevertheless, in light of the overall symptomatology described and demonstrated during the claim period and the findings of Dr. Fink and the August 2011 and April 2017 examiners, the Board finds that the evidence is at least evenly balanced on the question of whether the Veteran's service-connected psychiatric disability has resulted in deficiencies in most of the areas needed for a 70 percent rating under the General Rating Formula since the effective date of service connection.  See 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated February 28, 2017) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").

As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the Board concludes that the above evidence supports a finding that the symptoms of the Veteran's psychiatric disability have more closely approximated the criteria for a 70 percent rating under the General Rating Formula since the effective date of service connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  Hence, an initial 70 percent rating for major depression and anxiety disorder is awarded for the entire claim period since August 24, 2010. 

The Board also finds, however, that a rating higher than 70 percent is not warranted at any time during the claim period.  The Board acknowledges that the Veteran has been retired during the entire claim period and that there is evidence of occupational impairment due to his service-connected psychiatric disability.  Nevertheless, there is no evidence that he retired due to any psychiatric problems and he acknowledged during the August 2011 VA examination that his employment had not been impaired due to his psychiatric disability and that he had not missed any work as a result of psychiatric problems.  Also, despite the evidence of some impaired concentration and memory, objective testing revealed that his memory was within normal limits, he always interacted appropriately with examiners, he has consistently been fully alert and oriented, his thought processes have generally been intact, and there is otherwise no evidence of total occupational impairment due to his service-connected psychiatric disability.

Regardless, even if it were conceded that there was total occupational impairment due to the Veteran's service-connected psychiatric disability, there has not been total social impairment.  He has remained in a long term marriage and continues to live with his wife, he has not attributed any marital problems to his psychiatric disability (rather, his marital problems are due to his wife's alcohol and gambling problems), and he maintains social contacts with his children and friends.  In particular, he has met with friends to play board games and his socialization with friends has only been impacted by the residuals of cardiac surgery.  Furthermore, the Veteran has experienced some impaired memory and concentration and occasional circumstantial/tangential thought processes.  Nevertheless, he has not demonstrated gross impairment in thought processes or communication, there have been no delusions or hallucinations, he has been cooperative with all examiners and has not exhibited any grossly inappropriate behavior during the claim period, he has not experienced any suicidal or homicidal ideation or been found to be a danger to himself or others, he has not experienced memory loss for names of close relatives, own occupation, or name, he has remained fully oriented to time and place during the claim period, he has generally been able to perform activities of daily living, and he has otherwise not exhibited most of the symptoms indicative of  a 100 percent rating under the General Rating Formula, and total social impairment has not been demonstrated during the claim period. 

In sum, the Board finds that, overall, the Veteran has not exhibited most of the symptoms listed in the criteria for the maximum, 100 percent rating under the General Rating Formula as examples of the type and extent, frequency or severity, as appropriate, to indicate both total social and occupational impairment at any point since the August 24, 2010 award of service connection for major depression and anxiety disorder.  Rather, the Veteran's psychiatric symptoms have most closely approximated the criteria for a 70 percent rating under the General Rating Formula during the entire claim period.  See 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.130, DC 9400.

The Board further finds that, in conjunction with the appeal for a higher initial rating for major depression and anxiety disorder, other than the matter of the Veteran's entitlement to a TDIU (which is addressed below), neither the Veteran nor his representative has raised any other related issues, nor have any other such issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



C. TDIU

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16 (a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service- connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16 (a).

In the present case, the Veteran is service-connected for the following disabilities: major depression and anxiety disorder, now rated 70 percent disabling; residuals of a gunshot wound to the left shoulder, back, and chest area, rated 30 percent disabling; tension headaches, rated 30 percent disabling; osteoarthritis of the left shoulder glenohumeral and acromioclavicular joints, rated 20 percent disabling; winging of the left scapula, rated 10 percent disabling; a history of a left ring finger fracture, rated noncompensable; a left anterior chest wall scar, rated noncompensable; and a left posterior arm scar, rated noncompensable.  His combined disability rating is now 90 percent.  Hence, he meets the percentage requirements for a TDIU.  See Id.  The remaining question is whether his service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.

VA examination reports dated in September 1970, February 1973, November 1974, and August and September 2011, statements from the Veteran dated in November 1972 and September 1991, a July 1974 letter from a cab company, a statement from E.R.M. received in September 1974, VA treatment records dated from October 2010 to March 2011, and an undated statement from the Veteran's mother indicate that he completed 5 years of formal education and received his General Education Diploma (GED) following service.  After service he worked as a heavy equipment operator (e.g. forklifts), a cab driver, a dispatcher at a cab company, a security guard, a factory worker, a construction worker, an office cleaner, and a door to door solicitor.  He experienced employment problems due to back and leg pain and left some of his jobs due to a non service-connected back disability and chest pain.  He retired in approximately 2006.

In addition to the occupational impairment caused by the Veteran's service-connected psychiatric disability, as described in detail above, there is also evidence of functional impairment due to his service-connected residuals of a gunshot wound, left shoulder disability, and headaches.  In particular, the reports of VA muscle injury and shoulder examinations dated in October 2013 and March 2016 reflect that the Veteran was right hand dominant and that he experienced weakness associated with left shoulder and elbow motions, left shoulder stiffness, and easier fatigability with repetitive motions and sustained overhead reaching.  Examinations revealed that there was limitation of left shoulder motion, that it was more difficult for the Veteran to reach fully in any cardinal plane of motion, that there was left shoulder tenderness, that there was functional impairment of the left shoulder in terms of pain, fatigue, weakness, lack of endurance, and incoordination, and that there was left arm muscle impairment in terms of consistent loss of power, consistent weakness, lowered threshold of fatigue, and consistent impairment of coordination.  Also, muscle strength associated with left shoulder and elbow motion was impaired (4/5).  The examiners who conducted the examinations indicated that the Veteran's muscle injury and left shoulder disability impacted his ability to work in that they caused difficulty with repetitive pushing and pulling, heavy lifting and carrying, and sustained overhead reaching.

An August 2016 "Headaches (Including Migraine Headaches) Disability Benefits Questionnaire" form (VA Form 21-0960C-8) completed by H. Skaggs, M.D. reflects that the Veteran experienced constant pulsating/throbbing head pain on both sides of his head and that the pain worsened with activity.  There was also associated sensitivity to light and sound and changes in vision.  Overall, there were very frequent prostrating and prolonged attacks of non-migraine head pain.  The headaches impacted the Veteran's ability to work because he experienced light and noise sensitivity, blurred vision, and reduced power of concentration due to headaches.  Dr. Skaggs opined that the Veteran "would not be able to maintain substantial gainful employment due to the amount of work missed and would require frequent unscheduled breaks."  He also noted that the Veteran experienced headaches approximately 2 to 5 times per week, that the headaches lasted for 2 to 9 hours at a time, that prostrating attacks of headaches forced the Veteran to lie down in a dark room for hours at a time, and that the headache pain was 8/10 in severity.

Dr. Skaggs reported on an August 2016 "Residual Functional Capacity Evaluation" form that the Veteran experienced headaches 2 to 5 times per week, that the headaches lasted all day, and that the Veteran would miss approximately 1 to 3 days of work per week due to the headaches.  He would need to leave work early approximately 2 days per week due to headaches and he would experience difficulty concentrating most days of the week.  As a result, Dr. Skaggs opined that the Veteran would not be able to maintain substantially gainful employment due to his headaches.

The Board acknowledges that the Veteran has been retired throughout the claim period, that he did not report any problems while he was employed due to service-connected disabilities, and that there is no evidence of any time lost from work due to service-connected disabilities.  Nevertheless, the above evidence reflects that there would be significant occupational limitations caused by the Veteran's service-connected disabilities if he were to attempt employment (i.e., impaired focus and concentration; an inability to deal with constructive criticism; problems interacting with coworkers; loss of productivity and reliability; problems with pushing, pulling, lifting, carrying, and overhead reaching; and significant time lost from work due to headaches).  The Veteran has a very limited education and his employment history has primarily involved physical employment.  Moreover, Dr. Skaggs explained on the August 2016 VA Form 21-0960C-8 and "Residual Functional Capacity Evaluation" form that the Veteran would not be able to maintain substantially gainful employment due to his service-connected headaches.

The above discussion of the severity of the symptoms of the Veteran's service-connected disabilities and his educational and occupational experience, to include Dr. Skagg's opinion, supports a finding that the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment.  Hence, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an effective date earlier than August 24, 2010 for the grant of service connection for major depression and anxiety disorder is denied.

Entitlement to an initial 70 percent rating for major depression and anxiety disorder, since August 24, 2010, is granted, subject to controlling regulations governing the payment of monetary awards.
Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c), (d).  The duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159 (c)(4).

A July 2012 VA orthopedic surgery note included among the Veteran's paperless records in the Virtual VA system reflects that he was returning for his third knee injection.  There are no earlier records of treatment for knee problems in the Veteran's claims file and the complete VA treatment records which are included in the claims file are contained in the St. Louis Vista electronic records system and are dated to April 2011 and from June 2013 to June 2017.  There are a few sporadic records dated between April 2011 and June 2013, but it nonetheless appears that there are additional pertinent VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A (b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

The Veteran should also be given another opportunity to provide authorization to allow the AOJ to obtain all records of treatment for a knee disability from the private West County orthopedist identified in a February 2013 VA orthopedic surgery note, as noted in the Board's May 2017 remand.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a knee disability, to include the dates of any such treatment.

Ask the Veteran to complete authorizations for VA to obtain all records of his treatment for a knee disability from the private West County orthopedist noted in the February 2013 VA orthopedic surgery note and from any other sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is obtained.  All efforts to obtain these records must be documented in the file. 

If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

2.  Obtain and associate with the file all outstanding VA records of the Veteran's treatment, to specifically include all records contained in the St. Louis Vista electronic records system and dated from April 2011 through June 2013 and since June 2017; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

3.  If the benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC) that considers all additional relevant evidence received since the most recent SSOC in August 2017.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


